Exhibit 10.15

RESTRICTED STOCK AGREEMENT

BRIAN J. RECATTO

This Restricted Stock Agreement (this “Agreement”) is made as of February 3,
2009 (the “Date of Grant”), between OMNI Energy Services Corp., a Louisiana
corporation (the “Company”), and Brian J. Recatto (“Employee”). The Company and
the Employee have also executed an Employment Agreement effective as of
December 1, 2008 (the “Employment Agreement”).

1. Award. Pursuant to the Seventh Amended and Restated Stock Incentive Plan (the
“Plan”), and subject to the terms and conditions of this Agreement, the Company
hereby awards to Employee, as of the Date of Grant, 16,500 shares (the
“Restricted Shares”) of the Company’s common stock, $0.01 par value per share
(“Common Stock”), which shall be issued as hereinafter provided in Employee’s
name, subject to certain restrictions thereon. Employee acknowledges receipt of
a copy of the Plan and agrees that this award of Restricted Shares shall be
subject to all of the terms and provisions of the Plan. Capitalized terms used
but not defined in this Agreement shall have the meanings attributed to such
terms under the Plan, unless the context otherwise requires.

2. Restricted Shares. Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:

(a) Forfeiture Restrictions. Upon termination of employment of Employee pursuant
to Sections 6(b), 6(c) or 6(d) of the Employment Agreement, any Restricted
Shares that have not vested on his termination date shall be forfeited to the
Company without consideration.

(b) Transfer Restrictions. Restricted Shares may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent then subject to the forfeiture restrictions as provided in this
Section 2 (the “Forfeiture Restrictions”), and in all cases must be sold in
compliance with applicable federal state securities laws. These transfer
restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.

(c) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions on the
Restricted Shares shall lapse on [May 1, 2009] if the Company’s Organic EBITDA
(as defined below) equals or exceeds $38,330,000 for the twelve months ending
December 31, 2008. Otherwise, Forfeiture Restrictions shall lapse at the rate of
8,250 shares commencing June 30, 2009 and annually thereafter through June 30,
2010. Organic EBITDA is defined as net income after taxes for such period
(excluding (i) any gains or losses on the sale of assets (other than the sale of
inventory in the ordinary course of business) and (ii) other after-tax
extraordinary gains or losses plus interest expense, income tax expense,
depreciation and amortization for such period, plus or minus any other non-cash
charges (including, but not limited to, non-cash stock compensation expense and
amortization of debt costs) or gains which have been subtracted or added in
calculating net income after taxes for such period exclusive of any acquisitions
subsequent to the effective date of this Agreement.



--------------------------------------------------------------------------------

In addition, the Forfeiture Restrictions shall lapse upon (i) the termination of
Employee’s employment relationship with the Company due to Employee’s death or
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended), (ii) the termination of Employee’s employment relationship
with the Company by the Company without Cause (as defined in the Employment
Agreement), or (iii) a Change of Control (as defined in Section 10.11(A) of the
Plan).

With regard to any Restricted Shares with respect to which the Forfeiture
Restrictions have lapsed, such shares shall continue to be subject to the
restrictions on transfer imposed under applicable requirements of federal and
state securities laws and any stock exchange or quotation system on which the
Common Stock may be listed at the time of such transfer.

3. Additional Restrictions.

(a) Certificates. A certificate or certificates evidencing the Restricted Shares
shall be issued by the Company in Employee’s name, pursuant to which Employee
shall have all of the rights of a shareholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of Common
Stock shall be subject to the Forfeiture Restrictions). The certificate or
certificates shall be delivered upon issuance to the Secretary of the Company or
to such other depository as may be designated by the Committee as a depository
for safekeeping (the “Depository”) until the Forfeiture Restrictions lapse with
respect to such Restricted Shares pursuant to the Plan and/or this Agreement. On
the Date of Grant, Employee shall, if requested by the Company, deliver to the
Company one or more stock powers, endorsed in blank, relating to the Restricted
Shares. Upon any lapse of the Forfeiture Restrictions without forfeiture (i) the
Company shall cause a new certificate representing the Restricted Shares with
respect to which the Forfeiture Restrictions have lapsed to be issued without a
legend (except for any legend required pursuant to applicable securities laws),
in the name of Employee and shall deliver such certificate to Employee, (ii) the
Depository shall deliver to the Company the certificate representing the
Restricted Shares then in the possession of the Depository and (iii) the Company
shall cancel such returned certificate and shall destroy the stock power
relating to the Restricted Shares then in its possession.

(b) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board of Directors of the Company (the
“Board”) or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2 hereof shall not apply to the transfer of Restricted Shares pursuant
to a plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing and such Forfeiture

 

-2-



--------------------------------------------------------------------------------

Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement, and the certificates representing such stock, securities or
other property shall be legended to show such restrictions.

4. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in compensation income or
wages to Employee for federal, state or local tax purposes, Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money or, if permitted by the Committee in its sole discretion,
shares of Common Stock as the Company may require to meet its minimum obligation
under applicable tax laws or regulations, and if Employee fails to do so, the
Company is authorized to withhold from any cash or stock remuneration (including
withholding any Restricted Shares distributable to Employee under this
Agreement) then or thereafter payable to Employee any tax required to be
withheld by reason of such resulting compensation income or wages. If Employee
makes an election under Section 83(b) of the Internal Revenue Code with respect
to the Restricted Shares, Employee acknowledges and agrees that Employee is
obligated to report as income all amounts required by Section 83(b) of the
Internal Revenue Code. Employee agrees to and acknowledges the obligation to pay
taxes on such income. If the Company becomes liable for any amount of taxes or
other amounts to be paid on Employee’s income under this Agreement, Employee
agrees to indemnify and hold harmless the Company for such liability, including,
but not limited to, any penalties and interest.

5. Status of Restricted Shares.

(a) Employee understands that at the time of the execution of this Agreement the
issuance of the Restricted Shares has been registered under the Securities Act
of 1933, as amended (the “Securities Act”).

(b) Employee hereby agrees that (i) the certificates representing the Restricted
Shares may bear such legend or legends as the Committee deems appropriate in
order to reflect the Forfeiture Restrictions and to assure compliance with the
terms and provisions of this Agreement and applicable securities laws, (ii) the
Company may refuse to register the transfer of the Restricted Shares on the
stock transfer records of the Company if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of the
terms and provisions of the Forfeiture Restrictions or any applicable securities
laws, and (iii) the Company may give related instructions to its transfer agent,
if any, to stop registration of the transfer of the Restricted Shares.

6. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company or a Subsidiary. Without limiting the scope of
the preceding sentence, it is expressly provided that Employee shall be
considered to have terminated employment with the Company at the time of the
termination of the “Subsidiary” status of the entity or other organization that
employs Employee. Nothing in the Plan or the award of the Restricted Shares
thereunder pursuant to this Agreement, shall affect in any way the right of
Employee or the Company to terminate such employment at any time. It is
expressly agreed that providing services as a consultant to the Company or a
Subsidiary shall not be deemed as employment for purposes of this Agreement.

 

-3-



--------------------------------------------------------------------------------

7. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of employment or if sent by registered or certified
mail to Employee at the last address Employee has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

8. Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Employee. The provisions of Section 5 shall survive the lapse of the
Forfeiture Restrictions without forfeiture.

9. Entire Agreement; Amendment. This Agreement and the Plan constitute the
entire agreement of the parties with regard to the subject matter hereof, and
contain all the covenants, promises, representations, warranties and agreements
between the parties with respect to the Restricted Shares granted hereby.
Without limiting the scope of the preceding sentence, all prior understandings
and agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. Any
modification of this Agreement shall be effective only if it is in writing and
signed by both Employee and an authorized officer of the Company.

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana, without regard to conflicts
of law principles thereof.

11. Execution. This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, which taken together shall constitute the
Agreement.

[Signature page follows.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

 

OMNI ENERGY SERVICES CORP. By:  

/s/ Richard C. White

Name:   Richard C. White Title:   Chair – Comp Committee EMPLOYEE

/s/ Brian J. Recatto

Brian J. Recatto

Signature Page to Restricted Stock Agreement